                      IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

TAMMIE HILL, et al.,                              CASE NO. 3:17-cv-0678

       PLAINTIFFS                                 JUDGE WILLIAM L. CAMPBELL, JR.
                                                  MAGISTRATE JEFFERY S. FRENSLEY
       - VS. -

WINNEBAGO INDUSTRIES, INC.                        PLAINTIFFS’ SURREPLY BRIEF IN
                                                  OPPOSITION TO DEFENDANT’S
       DEFENDANT                                  MOTION FOR SUMMARY JUDGMENT


       Now comes Plaintiffs, Mr. and Mrs. Hill, and submit this surreply brief in opposition

to Defendant’s Motion for Summary Judgment.

       In support of its motion, Defendant submitted the United States District Court for

the District of Colorado’s recent decision in Platt v. Winnebago Industries, Inc. However,

as explained below, Platt is factually distinguishable from the case at bar.

       In Platt v. Winnebago Industries, Inc., the Platts purchased a 2016 Winnebago Era

RV from Lazydays RV in Florida. Platt, pg. 2. Unlike this case, at the time of the purchase

Mr. Platt signed a Warranty Registration Card which acknowledged he had been given and

read a copy of the Winnebago Warranty. Platt, pg. 4. Because of the its many defects, the

RV was at Camping World RV for a total of ninety-one days for repairs, but the dealer was

unable to repair it. Platt, pg. 4. After the failed repair attempts, the Platts spoke with

Winnebago by telephone on three separate occasions, and eventually scheduled an

appointment to take the RV to the Winnebago factory for repairs during the third call. Platt,

pg. 4-5. After the factory repair was scheduled, the Platts provided Winnebago with written



    Case 3:17-cv-00678 Document 43 Filed 10/05/18 Page 1 of 5 PageID #: 930
“notice” of the RV’s defects and dealer dissatisfaction, which presented Winnebago with its

“opportunity” to respond. Platt, pg. 5. In accepting the opportunity and responding,

Winnebago offered to repair the RV at its factory on multiple occasions; once in a

settlement letter for all claims and twice after the lawsuit had been filed. Platt, pg. 5. Upon

receipt of the settlement letter, the Platts canceled the factory appointment and filed suit.

Platt, pg. 5. Because Platts never took the RV to another authorized service center after

giving Winnebago written notice, and because Platts cancelled their appointment at the

Winnebago factory, the Court held that they failed to follow the warranty’s repair

procedures. Platt, pg. 8-9.

       In this case, Mr. and Mrs. Hill did not sign a Warranty Registration Card certifying

that they had received and read the Winnebago Warranty – instead they did not get the

Winnebago warranty, with its built-in exclusionary terms and limitations, until sometime

after the purchase was completed. D. Hill Depo., P111, L2-13. And, when the Hills provided

Winnebago with their written notice opportunity letter on October 17, 2016, Winnebago

accepted the opportunity by instructing the Hills to contact Winnebago’s authorized dealer

for repairs, which Mr. and Mrs. Hill did that same day. October 2016 Written Notice

(Exhibit 13); Aff. D. Hill (Exhibit 1).

       Mr. and Mrs. Hill again provided Winnebago with a written notice opportunity letter

on December 16, 2016, and even asked Winnebago to take back the RV and give them their

money back. December 2016 Written Notice (Exhibit 14); Aff. D. Hill (Exhibit 1). This time

Winnebago accepted the opportunity by simply advising Mr. and Mrs. Hill that it had

“investigated” the matter and that “the delay” had been caused by Winnebago’s authorized



                                              2



    Case 3:17-cv-00678 Document 43 Filed 10/05/18 Page 2 of 5 PageID #: 931
dealer, and that Winnebago would let the Hills know if it “heard anything further” from its

authorized dealer. December 2016 Written Notice (Exhibit 14); Aff. D. Hill (Exhibit 1).

       Thereafter, Winnebago refused to cover the cost of repair or replacement of the

flooring defect under its own warranty, because Winnebago decided that the prior repair

done by its authorized dealer under the Winnebago Warranty was substandard. D. Hill

Depo., P93, L18-23; S. Mary Depo, P80, L24-P84, L6; CW Repair Order 12449 (Exhibit 12).

This was the Winnebago decision even though there is no exclusion permitting such in the

Winnebago warranty.

       The key factual differences between the Platt case and this case are clear and

determinative.

       First, while the Platts signed a warranty registration card certifying that they had

received a copy of the Winnebago Warranty and had read it, in this case the Hills did not.

In fact, in this case Mr. and Mrs. Hill were not given the warranty prior to or at the sale and

did not even get a copy of the warranty until after they had purchased the RV. Thus, there

could not have been any meeting of the minds regarding what Winnebago now asserts to

be its warranty’s “notification procedures” in the written warranty.

       Second, the court in Platt took issue with the Platts’ failure to return the RV to

another Winnebago authorized dealer after sending written notice to Winnebago. Here,

however, when the Hills provided Winnebago with a written notice opportunity regarding

the RV’s defects and the Winnebago authorized dealer’s failed repair attempts on October

17, 2016. In accepting the opportunity Winnebago responded by specifically instructing Mr.

and Mrs. Hill to return to its Winnebago authorized dealer, Camping World. Certainly the

Hills cannot be expected to have acted inconsistently with Winnebago’s direct instructions

                                              3



    Case 3:17-cv-00678 Document 43 Filed 10/05/18 Page 3 of 5 PageID #: 932
and take the RV to a different Winnebago dealer than the one which was the authorized

Winnebago dealer for them to go to. In fact, in so instructing, Winnebago certainly waived

any right it may have had to require Mr. and Mrs. Hill to take the RV to a different

authorized dealer than the one Winnebago sent them to. Winnebago can not tell Mr. and

Mrs. Hill to act contrary to the warranty and then be heard to complain about it.

       Third, the court in Platt took issue with the Platts’ cancellation of the scheduled

factory repair attempt after the Platts had sent their written notice to Winnebago, stating

that Winnebago made multiple offers to repair the RV at the factory. In this case, however,

Winnebago never asked or offered to repair the RV at the Winnebago factory. In fact,

Winnebago actually refused to repair the flooring defect under the Winnebago Warranty

after the Mr. and Mrs. Hill sent their second written notice opportunity to Winnebago, even

though the flooring repair should have been covered under the terms of the Winnebago

Warranty. Winnebago covered the flooring repair under its warranty on the earlier repair

attempt but then refused to cover it when its own authorized dealer failed to do the repair

right. If anyone failed to follow the terms of the Winnebago Warranty, it was Winnebago

itself. And, certainly the Mr. and Mrs. Hill could not force Winnebago to repair the RV at

their factory in the face of its warranty repair refusal.

       Therefore, Platt is factually distinguishable from the case at bar, and does not

support Defendant Winnebago’s arguments.

       Thus, Mr. and Mrs. Hill complied with all “notification procedures” contained in the

Winnebago Warranty, even though they did not know about them during or prior to the

completion of the Rv purchase. Mr and Mrs Hill gave Winnebago several notices and

opportunities and it was Winnebago who did not take the opportunity when it had it.

                                               4



    Case 3:17-cv-00678 Document 43 Filed 10/05/18 Page 4 of 5 PageID #: 933
         Alternatively, Mr. and Mrs. Hill were not required to resort to the “notification

procedures” contained in the Winnebago Warranty since it was not part of the bargain when

the Rv was purchased.

         Either way, reasonable minds could conclude that Mr. and Mrs. Hill’s claims are not

barred by failure to follow “notification procedures” contained in Winnebago’s Warranty.

                                                      Respectfully submitted,

                                                      /s/ Ronald L. Burdge______________
                                                      RONALD L. BURDGE
                                                      Attorney for Plaintiffs Pro Hac
                                                      8250 Washington Village Drive
                                                      Dayton, Ohio 45458-1850
                                                      Telephone: 937.432.9500
                                                      Email:        Ron@BurdgeLaw.com
Brent S. Snyder
Attorney for Plaintiffs
2125 Middlebrook Pike
Knoxville, TN 37921
Telephone: 865.546.2141
Email:        brentsnyder77@gmail.com

                                   CERTIFICATION OF SERVICE

         This will certify that a true and accurate copy of Plaintiffs’ Memorandum in
Opposition to Defendant’s Motion for Summary Judgment was served upon Benjamin
Reese & Kaley Bell, Leitner, Williams, Dooley & Napolitan, PLLC, 200 W Martin Luther
King Boulevard, Chattanooga TN 37402, counsel for Defendant Winnebago, on October 5,
2018, electronically by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s system.

                                                      /s/Ronald L. Burdge
                                                      RONALD L. BURDGE Pro Hac
                                                      Attorney for Plaintiffs
Z:\data\Hill, Tammie\Etc\Winnebago MSJ\Etc Surreply In Opp to MSJ 100318 bw.wpd




                                                          5



     Case 3:17-cv-00678 Document 43 Filed 10/05/18 Page 5 of 5 PageID #: 934
